Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The term “substantially air tight seal” is to be understood by one of ordinary skill in the art.  “Substantially air tight seal” to be a seal which seals the majority of vacuum with little to no leakage.  In the application, the seal is a single o-ring which is known to seal well but can has slight leaks.
The term “the hose” in the claims is to be interpreted as the same component as “a length of flexible hose”.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Howard Wernow on 2/22/2021.
The application has been amended from the after final amendment as follows: 

1.	(Currently Amended) An inlet valve for mounting on a structure and connected to a conduit of a central vacuum cleaning system comprising:
	a body formed with a bore with inner and outer open ends, said inner open end adapted to be connected with the conduit of the central vacuum cleaning system;

a handle mounted on the nozzle end of the hose, said handle having an open end for picking up debris from an adjacent area;
	a first seal mounted in the body and engageable with the handle when the hose is in a retracted position in the conduit and the handle is in a stored position in the body to provide a substantially air-tight seal between an outer surface of the handle and the body
	a second seal for sealing the open end of the handle when the handle is in the stored position in the body, wherein the second seal is moveably attached to the body to by being biased towards the first seal, said first and second seals sealing the vacuum conduit and the open end of the handle from the ambient atmosphere at the inlet valve;
wherein when the hose is retracted into the conduit, the first seal seals the handle with the body biases the open end of the handle towards the first seal; and 
wherein the first and second seals are in cooperative communication to define a dual seal single-action inlet valve adapted to create two seals in the stored position in response to a single action of storing the handle in the body.
3. (Currently Amended) The inlet valve as defined in claim 1, wherein the dual seal single-action inlet valve is adapted to release the two seals from the stored position in response to [[the]] a single action of removing the handle from the body.
4. (Currently Amended l) The inlet valve as defined in claim 1 wherein the body of the inlet valve includes a plurality of walls forming an open housing having an interior chamber open to the surrounding atmosphere, and in which the second seal is a spring biased ball mounted in a 

5. (Currently Amended) The inlet valve as defined in claim 1 in which the handle has an annular terminal edge; in which the first seal is an annular resilient ring mounted within the body; and in which the terminal edge of the handle seats upon said annular resilient ring when the hose is in the retracted position and the handle is in the stored position to provide the substantially air-tight seal with the handle.
6. (Currently Amended) The inlet valve as defined in claim 1 wherein the second seal is an end cap placed over the open end of the handle for sealing said open end of the handle when the handle is in the stored position in [[the]] a collar.
7. (Currently Amended) The inlet valve as defined in claim 1 including an end plug mounted on [[a]] the distal end of the hose providing a sliding air seal with the conduit and engageable with a stop ring mounted within the body to stop the distal end of the hose from moving through the body.
8. (Currently Amended) The inlet valve as defined in claim 1 wherein the first seal is an 0-ring mounted in an upper portion of the housing and engageable with the a ball for rotatably mounting the ball on the shaft; and in which a pair of compression springs bias the shaft inwardly into [[the]] an interior chamber of the housing; wherein [[the]] a lower portion of the housing has a front edge defining the outer open end of the body through which the hose is a spacing between the front edge and door frame; and in which a closure door is pivotally mounted on the door frame; wherein the door frame is telescopically engageable with the housing within the front opening of the housing to adjustably mount the door frame thereon.
10.	(Currently Amended) An inlet valve for mounting on a structure and connected to a conduit of a central vacuum cleaning system comprising:
	a body formed with a bore with inner and outer open ends, said inner open end adapted to be connected with the conduit of the central vacuum cleaning system;
	a length of flexible hose slidably mounted within the conduit and expandable from and retractable within the conduit and moveable through the bore of the body and through the outer open end, said hose having a nozzle end and a distal end; 
a handle mounted on the nozzle end of the hose, said handle having an open end for picking up debris from an adjacent area, wherein the length of flexible hose is retracted into the conduit upon a [[slight]] rotation of the distal end;
	a first seal mounted in the body and engageable with the handle when the hose is in a retracted position in the conduit and the handle is in a stored position in the body to provide a substantially air-tight seal between an outer surface of the handle and the body
	a second seal for sealing the open end of the handle when the handle is in the stored position in the body, wherein the second seal is moveably attached to the body to by being biased towards the first seal, said first and second seals sealing the vacuum conduit and the open end of the handle from the ambient atmosphere at the inlet valve; 

13. (Currently Amended) The inlet valve as defined in claim 10 wherein the body of the inlet valve includes a plurality of walls forming an open housing having an interior chamber open to the surrounding atmosphere, and in which the second seal is a spring biased ball mounted in a lower portion of the housing and engageable with the open end of the 
14. (Currently Amended) The inlet valve as defined in claim 10 in which the handle has an annular terminal edge; in which the first seal is an annular resilient ring mounted within the body; and in which the terminal edge of the handle seats upon said annular resilient ring when the hose is in the retracted position and the handle is in the stored position to provide a substantially air-tight seal with the conduit.
15. (Currently Amended) The inlet valve as defined in claim 10 wherein the second seal is an end cap placed over the open end of the handle for sealing said open end of the handle when the handle is in the stored position in [[the]] a collar.
16. (Currently Amended) The inlet valve as defined in claim 10 including an end plug mounted on [[a]] the distal end of the hose providing a sliding air seal with the conduit and engageable with a stop ring mounted within the body to stop the distal end of the hose from moving through the body.
17. (Currently Amended) The inlet valve as defined in claim 10 wherein the first seal is an O-ring mounted in an upper portion of the housing and engageable with the an interior chamber of the housing; wherein the lower portion of the housing has a front edge defining the outer open end of the body through which the hose is extendable and retractable from and into the interior chamber; in which a door frame is adjustably mounted on the housing to adjust [[the]] a spacing between the front edge and door frame; and in which a closure door is pivotally mounted on the door frame; wherein the door frame is telescopically engageable with the housing within the front opening of the housing to adjustably mount the door frame thereon.
Reasons for Allowance
Claims 1, 3-10, and 12-18 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 10, the closest prior art of record is Hamrick (US 3,464,858) and Harman (US 2014/0259509), generally consistent with the claim limitations as described in the previous Office Action. 
Hamrick discloses a valve assembly with a handle, an extendable hose, and a pair of seals.  The second seal is not biased to a closed position.  In order to move the second seal to a closed position, a second action is required by a user. There are no known references that teach a spring or biasing member to bias the second seal to a closed position.  Harman discloses a valve assembly with a handle, an extendable hose, and a pair of seals.  The first seal does not contact the handle.  Further the first seal is meant to hold the hose in position while in use.  Since there are no known references that disclose these limitations the claims are determined to be novel and non-obvious.
Claims 3-9 and 12-18 are allowed as being dependent from an allowed claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS RAYMOND RODGERS/			/ORLANDO E AVILES/Examiner, Art Unit 3723                                            Supervisory Patent Examiner, Art Unit 3723